United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-3422
                         ___________________________

                          Felicia Stone and Jerome Stone,

                       lllllllllllllllllllllPlaintiffs - Appellants,

                                            v.

                               J & M Securities, LLC,

                       lllllllllllllllllllllDefendant - Appellee.
                                       ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                          Submitted: September 20, 2022
                            Filed: December 19, 2022
                                 ____________

Before COLLOTON, WOLLMAN, and STRAS, Circuit Judges.
                       ____________

COLLOTON, Circuit Judge.

      Felicia and Jerome Stone have appealed an order of the district court granting
summary judgment for J&M Securities, LLC, in an action arising from disputes over
debt collection. The district court concluded that the Stones lacked Article III
standing to bring claims under federal law, and dismissed their claims under Missouri
law on the merits.
       Jerome Stone died while the appeal was pending. Felicia Stone has moved
under Federal Rule of Appellate Procedure 43(a)(1) to substitute herself for Jerome.
Rule 43 provides that “the decedent’s personal representative may be substituted as
a party.” Felicia, however, asserts only that she is Jerome’s surviving widow; she has
not been appointed by a Missouri court as a fiduciary or personal representative of
Jerome’s estate. See Mo. Rev. Stat. §§ 537.010, 537.021.1. Accordingly, Felicia’s
motion to substitute is denied, and Jerome’s appeal is dismissed. See Aldossari ex
rel. Aldossari v. Ripp, 49 F.4th 236, 260-61 (3d Cir. 2022). We proceed with a
discussion of Felicia’s appeal.

       The appeal is complicated by two actions of the district court after the entry of
summary judgment. First, on the Stones’ motion for reconsideration under Federal
Rule of Civil Procedure 59(e), the court determined that it had erred in reaching the
merits of the state-law claims once it ruled that the Stones lacked standing to bring
their federal claims. The court thus entered an amended judgment and remanded the
case to Missouri state court under 28 U.S.C. § 1447(c) “for lack of subject matter
jurisdiction.” Later, the court changed its mind, concluded that it had lacked
jurisdiction to amend the judgment because the Stones had earlier filed a notice of
appeal, and vacated the remand order. The court reinstated the original judgment
dismissing the Stones’ complaint with prejudice.

       The Stones appealed the district court’s reinstated order and judgment. As part
of the appeal, Felicia contends that once the district court concluded that the Stones
lacked standing to pursue their federal claims, the court should have remanded the
case to state court. As explained, the district court agreed with this contention in its
amended judgment, but then vacated that judgment on the view that it lacked
jurisdiction to enter it. We conclude that the district court erred by vacating the
amended judgment, and that the case should be remanded to state court.




                                          -2-
       The district court ultimately concluded that it lacked jurisdiction to enter an
amended judgment because the Stones had filed a notice of appeal. Under Federal
Rule of Appellate Procedure 4(a)(4)(A)(iv), however, the time to file an appeal does
not run until the entry of an order disposing of a motion to alter or amend judgment
under Civil Rule 59(e). Because the Stones filed their notice of appeal after the
district court entered judgment, but before the court ruled on their pending motion
under Rule 59(e), the notice of appeal did not become effective until the district court
ruled on the motion. Fed. R. App. P. 4(a)(4)(B)(i). In this circumstance, “the notice
of appeal lies dormant until the trial court disposes of the pending motion.” United
States v. Duke, 50 F.3d 571, 575 (8th Cir. 1995). Accordingly, the Stones’ notice of
appeal did not deprive the district court of jurisdiction to rule on their Rule 59(e)
motion and to remand the case to state court.

       Once the district court remanded the case to state court, the district court lacked
authority to review its order. “An order remanding a case to the State court from
which it was removed is not reviewable on appeal or otherwise.” 28 U.S.C.
§ 1447(d). Although the limit on reviewability applies only to remands based on
grounds specified in § 1447(c), Thermtron Prods., Inc. v. Hermansdorfer, 423 U.S.
336, 345-46 (1976), this case involves a remand based on one of those
grounds—subject matter jurisdiction. J&M Securities moved for summary judgment
on the ground that the Stones lacked Article III standing. The district court accepted
the argument after concluding that the Stones failed to show that they suffered a
concrete injury. The court later remanded the case to state court on the ground that
the federal court lacked subject matter jurisdiction. Therefore, § 1447(d) and its limit
on reviewability applies, whether or not the district court’s conclusion about subject
matter jurisdiction was correct. Thermtron Prods., Inc., 423 U.S. at 343.

      Here, the district court reconsidered its own remand order before any appeal.
Under the statute, however, the remand order is “not reviewable on appeal or
otherwise.” 28 U.S.C. § 1447(d) (emphasis added). “This language has been

                                           -3-
universally construed to preclude not only appellate review but also reconsideration
by the district court.” Seedman v. U.S. Dist. Ct. for the Cent. Dist. of Cal., 837 F.2d
413, 414 (9th Cir. 1988) (per curiam). We reach the same conclusion. The district
court’s review of its remand order was “otherwise” than review on appeal, and it was
forbidden by § 1447(d).

       For these reasons, we conclude that the district court mistakenly vacated its
amended judgment and should not have reinstated its original judgment dismissing
the Stones’ complaint with prejudice. Once the district court—still properly vested
with jurisdiction—entered an amended judgment and remanded the case to state court
under 28 U.S.C. § 1447(c) based on a lack of subject matter jurisdiction, the remand
order was not reviewable by the district court. We therefore vacate the district court’s
judgment of March 8, 2022. We remand the case to the district court with
instructions to reinstate the amended judgment of January 26, 2022, as to the claims
of Felicia Stone, and to return the case to Missouri state court.
                        ______________________________




                                          -4-